Clark, C. J.,
concurring in result: Laws 1907, chap. 463; Pell’s Revisal, 1981b, raised the age within which a child cannot be employed in a factory by providing that between the age of 12 and 13 no child can be employed in a factory, except when an apprentice, “and only then after having attended school four months in the preceding twelve months.” In this case it was admitted that the child injured wás not serving in' the capacity of an apprentice, and the verdict determines that he was under the age of 13, and that he was injured by the negligence of the defendant. Upon this verdict and admission, I think that judgment should be entered upon the verdict, but for the fact that no damages were assessed, and that the case should go back upon the issue as to the quantum of damages only.
The same chapter '(463, Laws 1907, secs. 3 and 5; Pell’s Revisal, 3362) makes any mill owner, superintendent, or manufacturing establishment which “shall knowingly and willfully violate” the law in regard to working children under the age limited by the statute “guilty of a misdemeanor, and upon conviction he shall be punished at the discretion of the court.” As the offense committed here by the defendant is a crime, under the laws of the State, it would seem clear, beyond all controversy, that contributory negligence can be no defense, and that the defendant is liable for any damage caused to one in his employment when such employment is indictable.
I concur that it was error, in any aspect, to submit the case to the jury upon the defense of contributory negligence, in the same terms as if the party injured were of the age of legal discretion and were legally in *467the employment of the defendant. To do this virtually repeals the statute which makes such employment a crime by putting those of adequate age and those within the prohibited age upon the same basis.
But the law goes further. The defendant was committing a crime when he exposed the plaintiff within the prohibited age to the danger whereby he was injured. It is not, therefore, a matter of contributory negligence, nor even of negligence on the part of the defendant. There can be logically and justly but one inquiry, and that is the amount of damage sustained by the child when thus exposed by the defendant to injury in violation of the penal law.
It is very hard to get away from the influences of the common law under which women and children had no rights which the stronger were compelled to respect. The “common law” was the general law of England, as distinguished from countless local customs, and was simply and necessarily “judge-made” law, formulated in a rude and barbarous age. There were no lawyers in England till 1291 (Eidge’s Cons. Law of Eng., 245), and down to the Protestant Eeformation under Henry Till the judges, with the exception of a few laymen, were usually ecclesiastics, who were, of course, Catholic priests, for there were no other clergy. Maitland & Montague, Eng. Legal History (Colby Ed.), p. 97. Brac-ton and almost all the other law writers of the formative period of the common law were in church orders, and the lord chancellors were bishops or archbishops (with the exception of one woman, Eleanor of Provence), almost without a break till the Eeformation. The first lord chancellor who was appointed from the outside, Sir Eobert Bourehier, in 1341, was a soldier and not a lawyer.
The Catholic Church, which had begun some centuries before to require celibacy to some extent of its clergy, made this an absolute requirement by order of Pope Gregory YII (Hildebrand), in 1075, shortly after the Norman Conquest, and it could hardly be expected that the common law, which so largely was created by unmarried priests (the judges of England), should have woven into it an adequate consideration of the rights of women and children. Indeed, it is not too much to say that all social progress has been by modification or repeal of the judge-made “common law” of those centuries.
In Chaucer’s Canterbury Tales, the “Gierke’s Tale” (i. e., the priest) narrates the story of the “Patient Griselda,” who for ages has been the model wife, in the view of those who believe in the unrestricted supremacy of man and the utter subjection and effacement of women and children. "When she was told by her husband that he would take the life of their only son, without demur she patiently replied:
“Ye ben my lord; do with your owen thing,
Right as you list, asking no rede of me. . . .
Wherefore I you pray, Do your pleasaunce.”
*468This was written in the last quarter of the fourteenth century, and to some extent may have expressed the views of the priest-judges who' were then making the common law of England. This was certainly the law of Nome in its earlier and ruder days. After the Protestant Nef-ormation, when the judges were usually lawyers, they were largely governed by precedent, as now, and, the dominant class in England being the employing class, the employed had slight recognition in the law.
In that excellent book, “A Century of Law Neform,” it is pointed out that for a long time the wages of labor were prescribed by the law made by the nobility and other landowners, and it was a-hanging offense for an employee to exact more than the prescribed wages, or to unite with his fellows to request an increase of j>ay. A labor union, until very recent years, was a conspiracy, under the laws of England.
We cannot go back to the ideas formulated by such judges, and even by the parliaments of those days, to interpret a statute made in a free country in the twentieth century, under which it is an indictable offense to employ a child under the specified age, which would rob him of the birthright of youth and expose him to dangers which are,, in law, beyond his years to comprehend.
When a child is thus employed contrary to an act which makes it an indictable offense, it is a misinterpretation of the law to say that he can be guilty of contributory negligence. Indeed, it is not essential to show that the employer has been guilty of negligence. The fact that, knowingly and in violation of law, he is illegally exploiting the child, makes the employer as to that employment a criminal (Nevisal, 3362), and he is liable civilly for all injury that may come to the child in the-course of his employment while thus illegally employed. Nay, more: if the child is killed, the employer is not only liable for damages, but for manslaughter, one form of which is defined to be, “If one unintentionally kills another, without malice, in doing an unlawful act not amounting to felony nor naturally dangerous to life.” 21 Cyc., 761; S. v. Hall, 132 N. C., 1094. If the act was known to the defendant to be likely to cause death or serious bodily harm, although no deadly weapon is used, such unintentional killing is murder; or if the act is done while engaged in the commission of some other felony, it is murder. 21 Cyc., 761, and cases there cited.
The statutes of today are the formulated legal expression of the will of the people of this day and generation, and they must be construed in that light, and not according to the views of the priests and other judges, whether laymen or lawyers, whose decisions created the “common law” under which women, children, and laborers were alike submerged.
Under our statute it was indictable for this defendant to employ this child. The child was injured in that employment. The defendant can*469not defend bimself from liability upon the ground that the child contributed to his own injury. It was to prevent giving the child the oportunity to contribute to his own injury, and to forbid the employer opportunity, by his negligence, to injure the child, that the statute was enacted. If this were not so, the statute is useless and does not express the motive and cause of its enactment.
The world moves on to a higher plane, and the law must move with it to a juster and a clearer regard of the rights of those who have so long needed its protection and have asked it in vain.